DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.


Claim Objections
Claims 30-32 are objected to because of the following informalities:  
Claim 31 is dependent on claim 30 and claim 30 depends on the cancelled claim 20.
-- instructor causing the processor to -- should be -- the instruction causing the physical processor to -- in claim 32 line 2.
-- a datacenter -- should be -- the datacenter-- in claim 32 line 5.

Appropriate correction is required.

Specification

The abstract of the disclosure is objected to because of the following minor informalities:
The language of the abstract should not repeat information given in the title and it should avoid using phrases which can be implied, such as, “The disclosure 
i.	delete -- “An/the example” -- from the abstract.
ii.	Rephrase the abstract so as not to repeat information given in the title.

Appropriate correction is required.  See MPEP § 608.01(b).

		Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or “step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is invoked is rebutted when the 

Absence of the word "means" (or “step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material, or acts within the claim itself to entirely perform the recited function.

Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112 (f) except as otherwise indicated in an office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an office action.

Claims 21, 22 are presumed to invoke 35 U.S.C. 112(f) because these claims use the “…configured to” language.
Claims 21 recites limitation of “allocation module configured to” and has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “allocation module” coupled with functional language 

Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 21-22 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: 
figure 1 124, and specification [0016].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The following term lacks antecedent basis:
-- the allocation model -- in claim 29 line 1, claim 31 line 2.
-- the system of claim 20 -- in claim 30 line 1.

The following claim language is not clearly understood:

Claim 21 line 9 recites “extinction factor” corresponding to available resource without clearly reciting what is extinction factor, while claim 22 line 2 recites “data center unit that extincts a fewest number” and claim 28 recites “extinction factor for affinity group”. It is unclear if the “extinction factor” and “extincts” are related or not i.e. number of data center units being extinct by the VNF entity indicates/relates to the extinction factors of the resources of the datacenter units. It is also unclear if the extinction factor is for group of VM or for data center units or both.
Claim 21 line 8 recites “state of the data center” without clearly reciting what constitutes the “state” of the data center.
Claim 25 recites “affinity rules, anti-affinity rules” without specifically reciting what are these rules i.e. what is the difference between affinity and anti-affinity rules.
Claim 26 line 2 recites “server exclusion rules, server update rules” without clearly reciting what are these rules and if these relates the server only or VNF only or VNF module running on the server. It is also unclear if the server is same or different from the datacenter unit.
Claim 27 lines 3-5 recites wherein the affinity groups and anti-affinity groups define related VMs and unrelated VMs of the VNFs. It is unclear which group relates to the related VM and which group relates to unrelated VM.  
Claim 27 line 2 recites “VNFs comprises one or more Virtual Machines (VM) to be allocated in the datacenter” without clearly reciting if the VNF or the VM or VNF in the VM is allocated to in the datacenter.
Claim 32 lines 6-7 recites “current stat of a data center to receive the at least one VNF”. It is unclear what is being referred by “receive…VNF” (i.e. if the VNF is allocated or a request for a VNF is received).

Claim 32 lines 16 recites “fewer”, which is a relative term and is not definite.
Claim 32 recites “the physical processor causing the processor to:”. It is unclear if the physical processor causing the physical processor to or some other processor to perform the steps of claim 32.
Claims 32 and 38 recites limitations similar to those of claim 21 and have similar deficiency as claim 21. Therefore, they are rejected for the same rationales. Remaining dependent claims are also rejected due to their dependence on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 21-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiess et al. (US Publication No. 2015/0082308 A1, hereafter Kiess) in view of Celozzi et al. (US 2018/0307539 A1, hereafter Celozzi).
Kiess and Celozzi were cited in the IDS filed on 08/05/2020.

As per claim 21, Kiess teaches the invention substantially as claimed including a computing system comprising: 
a processor; and 
a non-transitory computer readable medium including instructions that, when executed by the processor ([0068]), causes the processor to: 
develop an allocation module configured to allocate ([0024] determining,  construction plans,  specify,  allocation of VNF modules, execution units, deployment plan) at least one Virtual Network Function (VNF) entity of a VNF of a plurality of VNFs ([0008] virtualizing network entity, servers, virtual machine, application program, functionality of network VNF [0102] plurality of virtual network function [0103] a VNF 400 composed of several VNF modules 401) to at least one of a plurality of datacenter units of a datacenter ([0024] allocation of VNF, execution units, available datacenter resources [0028] deployment of a VNF in a datacenter [0084] datacenter, servers [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations); 

determine a state of the datacenter units of the datacenter ([0024] currently available datacenter resources), the state including factors corresponding to available resources of the datacenter units at the datacenter ([0102] up-to-date information on hardware resource usage [0109] resources, request, booked fig 6 cloud DB 611 candidate cloud and network 610 resource reservation 655 VNF construction plan repository 654 [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources); 

allocate, by the allocation module, the VNF entity to the at least one datacenter unit of the plurality of datacenter units (0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations) based on the determined state of the datacenter units ([0024] allocation of VNF modules, according to the currently available datacenter resources), the plurality of VNFs ([0022] resources linking the VNF module, mapping KPIs of the VNFs to K link requirements [0173] distributed VNFs), and a set of allocation rules comprising at least one of compulsory or preferred spatial relationships of the plurality of VNFs in the datacenter ([0022] topology, interconnected VNF modules [0024] allocation of VNF modules to actual execution units, data center [0036] VNF topology, interconnection of nodes [0174] topology, network requirement, most effective, chosen, implemented fig 1 VNF topology computation 623 VNF topology embedding in datacenter 624 VNF construction plan [0167] exchange network topology [0173]).
  
Kiess doesn’t specifically teach the state including extinction factors.
	
		Celozzi, however, teaches state including extinction factors ([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0095]).

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of analogous (Kiess [0002] Celozzi [0001]) prior art of Kiess with the teachings of Celozzi of determining number of VNFCI that can be instantiated on a host within a communication network based on availability of hosts to improve efficiency (Kiess [0006] [0095] Celozzi [0007] [0009] ) and allow determining state including an extinction factor of a data processing unit in a datacenter to the method of Kiess as in the instant invention.

As per claim 22, Kiess teaches wherein the allocation module allocates the VNF entity to the at least one datacenter unit in accordance with the set of allocation rules ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations).  
Celozzi teaches remaining claim elements of allocate the VNF entity in one or more of the multiple datacenter units that extinct a fewer number of datacenter units (fig 9 VNFA, VM 1-8, host 1-3 [0036] minimum system 1+1 redundant system fig 7 230).

As per claim 23, Kiess teaches the computer readable medium further comprising instructions to, based on the allocation of the VNF entity to the at least one data center unit ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations ), determine an updated factor corresponding to the data center unit ([0108] available clouds and network [0121] servers, available, hardware resources provided by these servers table 2 cloud/network resources database table 3 cloud resource table, table 4 network resource table).  
Celozzi teaches remaining claim elements of extinction factors ([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0095]).

As per claim 24, Kiess teaches instructions to determine the factor for each datacenter unit in the datacenter ([0108] available clouds and network [0121] servers, available, hardware resources provided by these servers table 2 cloud/network resources database table 3 cloud resource table, table 4 network resource table).  
Celozzi teaches remaining claim elements of extinction factors ([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0095]).


As per claim 25, Celozzi teaches wherein the set of allocation rules further comprises at least one of affinity rules, anti-affinity rules, or a combination thereof ([0009] anti-affinity policy [0036] affinity groups/policy).  

As per claim 26, Kiess teaches wherein the set of allocation rules further comprises at least one of server update rules ([0145] cloud local resources database, updated frequently), or a combination thereof.  
Celozzi teaches remaining claim elements of wherein the set of allocation rules further comprises at least one of server exclusion rules ([0007] anti-affinity rules prevent more than one VNFCI from the same group of instances being loaded).


As per claim 27, Kiess teaches wherein each VNF from the plurality of VNFs comprises one or more Virtual Machines (VMs) (fig. 2 VNF 400 virtual machine 402).
Celozzi teaches remaining claim elements of wherein the computer readable medium further comprises instructions to define affinity groups, anti-affinity groups, or a combination thereof ([0009] anti-affinity group [0036] affinity group), based on the plurality of VNFs ([0036] VNF), and the at least one of affinity rules, and anti-affinity rules ([0036] anti-affinity policy, affinity policy), wherein the affinity groups and anti-affinity groups define related VMs ([0032] affinity group defines the VM's that should be located together) and unrelated VMs of the VNFs ([0036] Anti-Affinity policy on the VM group, on the contrary defines the VM's that should not be in the same location).  

As per claim 28, Celozzi teaches instructions to define an extinction factor (([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0095]) for each affinity group ([0036] affinity group defines the VM's that should be located together).  

As per claim 29, Kiess teaches wherein the allocation model is an allocation matrix matching plurality of datacenter units ([0024] determining,  construction plans,  specify,  allocation of VNF modules, execution units, deployment plan), wherein the datacenter units are entities that form the datacenter ([0084] datacenter, contain, multiple types of servers) and each datacenter unit comprises one or more types of available resources ([0024] currently available datacenter resources [0096] hardware heterogeneity, datacenter [0010] available types of execution types [0039] different node types).  
Celozzi teaches remaining claim elements of allocation matrix matching the affinity groups and the plurality of datacenter units ([0036] affinity group, VM's that should be located together [0039] VM, allocated, hypervisor [0095] fig. 9 physical hosts, VNF, VMs).

As per claim 30, Kiess teaches instructions to install the VNF in the datacenter based on the allocation of the VNF entity ([0031] deploying individual VNF modules according to the selected construction plan [0084] deployment of VNF, installed, datacenter).  

As per claim 31, Kiess teaches instructions to update the allocation model with the installation of the first VNF in the datacenter ([0031] deploying individual VNF modules according to the selected construction plan [0084] deployment of VNF, installed, datacenter [0102] up-to-date information on hardware resource usage in the cloud [0145] cloud local resource database, up to date information, datacenter table 3-4-5).  

As per claim 32, Kiess teaches the invention substantially as claimed including a non-transitory machine-readable medium storing machine-readable instructions executable by a physical processor ([0068]), the instructions causing the processor to:
receive a Virtual Network Functions (VNF) catalogue comprising a list of at least one VNF to be allocated to a datacenter ([0009] obtaining, KPI, performance, VNF i.e. catalogue fig 2 VNF description templates stored in a database 202 [0128] template to realize VNF [0129] [0085]); 
responsive to receiving the catalogue ([0009] obtaining KPI, VNF [0010] obtain performance characteristic for execution units, determine possible deployment plan), determine a current state of a datacenter to receive the at least one VNF ([0024] allocation of VNF modules, execution unit, deployment plan, currently available datacenter resources [0092] VNF deployment plan, available hardware resources, the performance characteristics), the state defined by a plurality of determined factors for a plurality of datacenter units in the datacenter ([0024] currently available datacenter resources [0084] datacenters, servers [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources [0019] available hardware [0085] available execution units in a cloud ([0102] up-to-date information on hardware resource usage), the plurality of factors indicating resource availability of the plurality of datacenter units ([0102] up-to-date information on hardware resource usage [0109] resources, request, booked fig 6 cloud DB 611 candidate cloud and network 610 resource reservation 655 VNF construction plan repository 654 [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources ); 
determine an allocation model based on the VNF catalogue ([0108] fig. 3 VNF description template 201 from VNF template repository 202 612 620 650-yes/no VNF construction plan 652 651 [0009] obtaining KPI, VNF [0010] obtain performance characteristic for execution units, determine possible deployment plan) and the current state of the datacenter, the allocation model indicating an allocation of the at least one VNF to the plurality of datacenter units ([0024] determining,  construction plans,  specify,  allocation of VNF modules, execution units, deployment plan, currently available datacenter resources fig 2 VNF description templates stored in a database 202 [0128] multiple template to realize VNF [0129]); and 
allocate the at least one VNF to the datacenter unit based on the allocation model  ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations), wherein for a VNF entity within the VNF that can be allocated in multiple datacenter units of the plurality of datacenter units ([0024] allocation of VNF modules, execution units, deployment plan, datacenter resources [0145] up-to-date information of servers used/free), the allocation module is configured to allocate the VNF entity in one or more of the multiple datacenter units ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations [0092] VNF deployment plan, searching for suitable hardware that fits requirement, adapts number of module/topology, available hardware).  

Kiess doesn’t specifically teach extinction factors, allocate the VNF entity in one or more of the multiple datacenter units that extinct a fewer number of datacenter units.

Celozzi, however, teaches extinction factors ([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0095]), allocate the VNF entity in one or more of the multiple datacenter units that extinct a fewer number of datacenter units (fig 9 VNFA, VM 1-8, host 1-3 [0036] minimum system 1+1 redundant system fig 7 230).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of analogous (Kiess [0002] Celozzi [0001]) prior art of Kiess with the teachings of Celozzi of determining number of VNFCI that can be instantiated on a host within a communication network based on availability of hosts and implementing minimum number of instances desired for 1+1 redundancy to improve efficiency (Kiess [0006] [0095] Celozzi [0007] [0009] ) and allow determining extinction factor and allocate the VNF entity in one or more of the multiple datacenter units that extinct a fewer number of datacenter units to the method of Kiess as in the instant invention.
Claim 33 recites limitations similar to those of claim 31. Therefore, it is rejected for the same rational.
Claim 34 recites limitations similar to some of the limitations of claim 21. Therefore, it is rejected for the same rational.
Claim 35 recites limitations similar to the limitations of claim 25 and claim 26. Therefore, it is rejected for the same rational.
Claim 36 recites limitations similar to the limitations of claims 27 and claim 28. Therefore, it is rejected for the same rational.
Claim 37 recites limitations similar to some of the limitations of claim 21 and claim 27. Therefore, it is rejected for the same rational.

As per claim 38, Kiess teaches the invention substantially as claimed including a method comprising: 
checking a current state of a datacenter by querying a datacenter database ([0145] cloud local resources database, up-to-date information, load situation, data center, servers, used, free [0143] database, contains, information, resources table 2, network resources database [0144] [0024] currently available datacenter resources [0084] [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources [0019] available hardware [0085] available execution units in a cloud ([0102] up-to-date information on hardware resource usage); 
a VNF catalogue ([0009] obtaining, KPI, performance, VNF fig 2 VNF description templates stored in a database 202 [0128] template to realize VNF [0129] [0085] ) and a set of allocation rules ([0024] determining,  construction plans,  specify,  allocation of VNF modules, execution units, according to the deployment plan, requirements for networking resources, available datacenter  resources, [0031] deploying individual VNF modules according to the selected construction plan [0029] selecting, maximum utility functions [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations), defining compulsory and preferred spatial relationships of the plurality of VNFs and the one or more VMs in the datacenter ([0022] topology, interconnected VNF modules [0103] VNF instance, one or several VNF-modules, respective VMs [0036] VNF topology, interconnection of nodes implemented fig 1 VNF topology computation 623 VNF topology embedding in datacenter 624 VNF construction plan [0167] exchange network topology [0173]); 

defining an factor for each of a plurality of datacenter units in the datacenter ([0102] up-to-date information on hardware resource usage [0109] resources, request, booked [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources) based on the current state of the datacenter ([0024] currently available datacenter resources), each factor indicating resource availability of one of the plurality of datacenter units ([0102] up-to-date information on hardware resource usage [0109] resources, request, booked fig 6 cloud DB 611 candidate cloud and network 610 resource reservation 655 VNF construction plan repository 654 [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources); 
determining an allocation model ([0024] determining,  construction plans,  allocation of VNF modules, execution units, deployment plan) matching the one or more VMs with the plurality of datacenter units based on the set of allocation rules ([0081] each server, hosts one or multiple, modules, VNF, within virtual machines [0103] fig 2 VNF 400 VNF modules 401 respective VM 402 fig 1 server, VM, VNF module, fig 2 cloud, host, VM 402 VNF 400), each defined extinction factor ([0102] up-to-date information on hardware resource usage [0109] resources, request, booked [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources), and the current state of the datacenter ([0024] currently available datacenter resources); 
receiving a first VNF, wherein the first VNF comprises a first one or more VM ([0111] requests, class/type of VNF to be instantiated [00081] virtualized network function, implemented within virtual machines [0009] obtaining, KPI, performance, VNF fig 2 VNF description templates stored in a database 202); and 
allocating the first one or more VM to a selected datacenter unit from the plurality of datacenter units based on the allocation model ([0081] server, hosts, VM, [0103] fig. 2 VNF 400, VM 402 VNF, VNF modules, contained into two respective VMs).  

Kiess doesn’t specifically teach defining one or more affinity groups based on a VNF catalogue, the one or more affinity groups defining compulsory and preferred spatial relationships of the plurality of VNFs and the one or more VMs in the datacenter, defining extinction factor based on the affinity groups.

Celozzi, however, teaches defining one or more affinity groups based on a VNF catalogue ([0036] affinity group, VNF), the one or more affinity groups defining compulsory and preferred spatial relationships of the plurality of VNFs and the one or more VMs in the datacenter ([0036] affinity group, group of VMs, VNF, VM's that should be located together), defining extinction factor based on the affinity groups ([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0036] affinity group, group of VMs [0095]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of analogous (Kiess [0002] Celozzi [0001]) prior art of Kiess with the teachings of Celozzi of affinity groups defining group of VM that should be located together and number of VNFCI that can be instantiated on host  to improve efficiency (Kiess [0006] [0095] Celozzi [0007] [0009] ) and allow defining one or more affinity groups based on a VNF catalogue, the one or more affinity groups defining compulsory and preferred spatial relationships of the plurality of VNFs and the one or more VMs in the datacenter, defining extinction factor based on the affinity groups to the method of Kiess as in the instant invention.


As per claim 39, Kiess teaches wherein for a VNF entity within the first VNF that can be allocated in multiple datacenter units of the plurality of datacenter units ([0024] allocation of VNF modules, execution units, deployment plan, datacenter resources [0145] up-to-date information of servers used/free ), the allocation module is configured to allocate the VNF entity in one or more of the multiple datacenter units ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations [0092] VNF deployment plan, searching for suitable hardware that fits requirement, adapts number of module/topology, available hardware).
Celozzi teaches remaining claim elements of allocation module to allocate the VNF entity in one or more of the multiple datacenter units that extinct a fewer number of datacenter units ((fig 9 VNFA, VM 1-8, host 1-3 [0036] minimum system 1+1 redundant system fig 7 230) and within the one or more affinity groups ([0036] Affinity indicates the rule by which a group of VM within the VNF implement a scalable and reliable function. An affinity group defines the VM's that should be located together in order for the component function to work according to expectations).

Claim 40 recites limitations similar to those of claim 23. Therefore, it is rejected for the same rational.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chinnakannan et al. (US-9979602-B1) Network Service Application And Customer-Aware Virtualized Network Function Placement.
Kanakarajan (US-20180191607-A1) Network Function Virtualization Infrastructure Pod In A Network Environment.
MCNAMEE et al. (US-20170104609-A1) System And Method For Enabling Service Lifecycle Based Policy, Licensing, And Charging In A Network Function Virtualization Ecosystem.
Sharma et al (US-20180288101-A1) Verifying That Usage Of Virtual Network Function (VNF) By A Plurality Of Compute Nodes Comply With Allowed Usage Rights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195